Fourth Court of Appeals
                               San Antonio, Texas
                                       July 2, 2019

                                   No. 04-19-00229-CV

                         TEXAS P.M.R., INC. and John Ripley,
                                   Appellants

                                            v.

                           Robert RIPLEY and Mary Guzman,
                                      Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-23830
                       The Honorable Aaron Haas, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is deemed filed.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court